Citation Nr: 1748213	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  05-21 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for the residuals of skin cancer, including as due to herbicide exposure.

2. Entitlement to a higher rating for special monthly compensation (SMC), including for loss of use of the legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969, with additional periods of active duty for training.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

By way of procedural history, the Veteran had a Travel Board hearing before a Veterans Law Judge (VLJ) in May 2010, which addressed the issues listed above.  In November 2015, he had another videoconference hearing before a different VLJ that covered the issues listed on the previous page, as well as additional issues that were addressed in a February 2016 Board Decision and Remand.  Since two VLJs have considered evidence in relation to these claims, the Veteran is entitled to a panel decision and another hearing with the third member of the panel before the claims are adjudicated.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  He, however, waived his right to a third hearing in a February 2016 letter.  Therefore, these claims are being decided by a panel of three VLJs.  

Finally, in April 2016, the Board remanded these issues for additional development.


FINDINGS OF FACT

1. The probative evidence of record shows that the Veteran's claimed residuals of skin cancer, including as due to herbicide exposure, are not related to active duty.

2. Resolving all doubt in his favor, due to his service-connected back disorder, knee disorders and peripheral vascular disease of the lower extremities, the Veteran has suffered the loss of use of his legs.

3. The Veteran has suffered disability under conditions which would entitle him to two SMC-L awards, without consideration of any condition twice.

4. Resolving all doubt in his favor, due to his service-connected posttraumatic stress disorder (PTSD), coronary artery disease (CAD), diabetic peripheral neuropathy of the lower extremities, vascular peripheral disease of the upper and lower extremities, back and knee disabilities, the Veteran requires care or assistance on a regular basis; however, a VA physician has not deemed him to be in need of personal health-care services provided on a daily basis in his home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for residuals of skin cancer, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2. The criteria for an award of SMC-L based on loss of use of both legs due to service-connected back disorder, knee disorders and peripheral vascular disease of the lower extremities have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2016).

3. The criteria for an award of SMC-O based on the presence of two SMC-L awards have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2016).

4. The criteria for an award of SMC-R(1) based on the award of SMC-O and the need for aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran believes that his skin cancers (right bicep, left cheek and scrotum) are a result of herbicide exposure.  

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).  Disability, which is proximately due to or the result of a disease or injury incurred in or aggravated by service, will also be service-connected.  38 C.F.R. § 3.310 (2016).

Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.30(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Evidence of continuity of symptomatology from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2016). Linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Further, if a Veteran was exposed to an herbicide agent during active service in Vietnam, then certain diseases shall be service connected even though there is no record of that disease during service. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313(2016).  The Veteran's military record confirms that he had service in Vietnam.  Here, however, the Veteran's skin cancer diagnosed as basal cell carcinoma (BCC) is not included among the diseases found to be associated with herbicide exposure set forth in the relevant regulations.  Id.  Therefore, the presumption for service connection on this basis is not warranted.  Even so, he may still be entitled to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Unfortunately, after careful consideration of the evidence of record and the pertinent statues and regulations, the Board finds that service connection for residuals of skin cancer is not warranted.

A review of the Veteran's STRs is unremarkable for any symptoms, complaints, treatment or diagnosis for skin cancer.  Post-service VA medical treatment records show that he was treated for BCC of the right arm in April 1998 and basal cell carcinoma of the left cheek in July 2004.  A January 2002 VA medical pathology report reflects that he had a scrotal lesion but it was non-malignant. 

As mandated by the April 2016 Board remand, the Veteran was provided with a VA examination in September 2016.  The examiner confirmed that the Veteran had been previously diagnosed with BCC of the right arm and left cheek but commented that the scrotum lesion was non-malignant.  She, however, opined that the Veteran's skin cancers were less likely as not related to his herbicide exposures during Vietnam.  The examiner explained that BCC is due to sun exposure.  She stated that long-term sun exposure over a lifetime and occasional extended, intense exposure (typically leading to sunburn) combine to cause damage that can lead to BCC.  The examiner also explained that almost all BCCs occur on parts of the body excessively exposed to the sun - especially the face, ears, neck, scalp, shoulders and back.   She stated that on rare occasions, however, tumors develop on unexposed areas.  The examiner further commented that there was no indication that the Veteran was diagnosed with melanoma after reviewing his medical treatment records.  She, therefore, concluded that the Veteran's skin cancers were not related to his active service, including his herbicide exposure.

Unfortunately, in this case, the Board is unable to attribute the post-service development of the Veteran's skin cancers to his military service.  While the Veteran asserts that these disabilities are indeed related to his service, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his skin cancers are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  Further, he has not submitted any medical evidence linking his skin cancers to active service.

Therefore, the Board finds that a preponderance of the evidence is against service connection for residuals of skin cancer.  The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision in this matter.  The preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for residuals of skin cancer is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. SMC

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
The Veteran asserts that he is entitled to a higher rating for SMC due to the loss of use of his legs.

At the outset, the Board notes that the Veteran, in pertinent part, is service-connected for PTSD, rated as 100 percent disabling; CAD, rated at 60 percent disabling; aneurysm with superficial non-linear surgical scars, rated at 60 percent disabling; peripheral vascular disease of the left lower extremity, rated at 60 percent disabling; peripheral vascular  disease of the right lower extremity, rated at 60 percent disabling; degenerative  changes of the lumbar spine, rated at 20 percent disabling; diabetic peripheral neuropathy of the left lower extremity, rated at 20 percent disabling; peripheral neuropathy of the right lower extremity, rated at 20 percent disabling; diabetes mellitus, type II, rated at 20 percent disabling; left knee degenerative changes, rated at 10 percent disabling; right knee degenerative changes, rated at 10 percent disabling; tinnitus, rated at 10 percent disabling; hiatal hernia, rated at 10 percent disabling; diabetic peripheral neuropathy of the left upper extremity, rated at 10 percent disabling; and diabetic peripheral neuropathy of the right upper extremity, rated at 10 percent disabling.      

Of relevance, he is in receipt of SMC-K(1) on account of loss of use of a creative organ due to his service-connected erectile dysfunction; SMC-L(1) on account of being so helpless as to be in need of regular aid and attendance while not hospitalized at a U.S. government expense due to the combination of service-connected diabetic peripheral neuropathy of the upper and lower extremities and PTSD; and SMC-P(1) at the rate intermediate between subsection (l) and subsection (m) on account of PTSD and CAD.

SMC at the aid and attendance rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.   38 U.S.C.A. § 1114 (l); 38 C.F.R. §§ 3.350, 3.352(a).  Such award shall be referred to herein as SMC-L.

As noted above already, the Veteran has already been awarded SMC-L based on being so helpless as to be in need of regular aid and attendance.  A reading of the relevant statutes and regulations, however, seems to reflect that VA contemplated the award of two separate SMC-L ratings as indicated by the language relating to awards for SMC-O.  38 U.S.C.A. § 1114(o).  This statutory section provides that: 

"if [a] veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more subsections (1) through (n) of this section, no condition being considered twice in the determination...the monthly compensation shall be $4,667[.]"  Id. 

Here, a review of the September 2007 rating decision that granted SMC-L shows that the RO determined that the Veteran's PTSD and diabetic peripheral neuropathy of the upper and lower extremities rendered the Veteran so helpless as to be in need of regular aid and attendance.  Thus, granting another SMC-L on account of the Veteran's loss of use of his legs due to his service-connected back disorder, knee disorders and peripheral vascular disease of the lower extremities is not precluded by law.  Additionally, the medical evidence of record shows that these service-connected disabilities effectively make it difficult for the Veteran to ambulate without the constant assistance of a wheelchair, cane or walker.  See September 2016 Knee and Lower Leg VA examination (examination of both knees showed instability of station, disturbance of locomotion, interference with sitting and interference with standing as well as finding that the Veteran is 80 percent wheelchair bound); see also September 2012 and May 2013 Vascular Disease VA examinations (claudication on walking less than 25 yards on level grade, persistent coldness of extremities and diminished peripheral pulses).  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has established entitlement to SMC-L based on the loss of use of his legs based on his service-connected back disorder, knee disorders and peripheral vascular disease of the lower extremities.

Moreover, there is no restriction indicating that an award for SMC-O cannot be based on two awards of SMC-L.  The limitation is instead placed on the fact that the awards themselves must be based on different service-connected conditions.  The Board likens this interpretation to the fact that under the standard Rating Schedule, a veteran may be in receipt of numerous 10 percent ratings, each of which is intended to compensate the veteran for a 10 percent reduction in his ability to maintain employment.  In short, the symptoms of a disability underlying an award of SMC cannot be separately used to establish entitlement to an SMC award, but the same award may be granted for different underlying service-connected disabilities.

In this instance, the Veteran has been awarded two SMC-L awards without consideration of the same condition twice.  As more fully described above, he has now been awarded SMC-L based on loss of use of his legs due to his service-connected back and knee disorders as well as peripheral vascular disease of the lower extremities.  Additionally, he was previously awarded SMC-L based on the need for aid and attendance due to his service-connected diabetic peripheral neuropathy of the lower extremities and PTSD.  As such, under the plain reading of the law, he is entitled to SMC-O in the amount of $4,667.00.  Id. 

The Board must next consider whether the Veteran is entitled to an even higher rate of SMC.  In this regard, 38 U.S.C.A. § 1114(r)(1) provides that if a veteran is entitled to SMC-O and is also need in aid and attendance, he shall be paid an additional amount of SMC in the amount of $2,002.00.

By virtue of this decision, the Veteran has been awarded an SMC-O award, based in-part on his need for aid and attendance.  As such, the Board finds that he is also entitled to an award of SMC-R(1).

The Board must note here that this particular grant of benefits is circular in nature and seems to warrant repeated compensation for the same level of impairment, specifically the need for aid and attendance.  However, while pyramiding is prohibited under the Rating Schedule, SMC awards are distinct from the schedule and are intended to be benefits in addition to the regular schedule, they are not traditional "ratings" in the ordinary sense of the word for VA purposes.  Moreover, where there is ambiguity in the law, the Board is inclined to resolve that ambiguity to the maximum benefit of the veteran.  Thus, the Board finds that entitlement to SMC-R(1) is warranted in this case.

The criteria, however, for a higher SMC award have not been met.  In this regard, 38 U.S.C.A. § 1114(r)(2) provides that if a veteran in need of aid and attendance is in need of a higher level of care such that in the absence of said care he would require hospitalization, nursing home care, or other residential institutional care, a higher level of compensation in the amount $2,983.00 should be awarded.  The need for "a higher level of care" shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  The existence of the need for such care shall be determined by a physician employed by VA.  Id.  Here, there is no indication in the record that the Veteran has been determined to need such care.   Accordingly,  the record does not support a finding of any additional SMC benefits not granted herein either due to the Veteran not meeting the criteria for such award, or as the awards are at rates lower than the benefits granted herein.




















ORDER

Entitlement to service connection for skin cancer, including as due to herbicide exposure, is denied.

Entitlement to a SMC-L based on the loss of use of the legs is granted, subject to laws and regulations applicable to payment of VA monetary benefits.

Entitlement to SMC-O based on the award of two distinct SMC-L awards is granted, subject to laws and regulations applicable to payment of VA monetary benefits.

Entitlement to SMC-R(1) based on the award of SMC-O and the need for aid and attendance is granted, subject to the laws and regulations applicable to payment of VA monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


